Title: To George Washington from John Blair, 25 January 1758
From: Blair, John
To: Washington, George



Sir,
WmsBurg Jany 25. 1758.

We had a council here yesterday in which was considered a letter from Col. Clement Read of Lunenburg, advising his intelligence from an Indian Harbinger, that a large body of Indians to the number of 7 or 800, were on their march 5 days behind him to our assistance, and would take his house in their way to Fort Loudoun, notwithstanding the directions given by Col. Atkins for another route thro’ Augusta. The Council do not suppose their number can be so large as Col. Atkins had directed their coming in small parties; but whatever number com⟨es⟩ to you, we hope you will be able to employ them in

small parties, as may be judged by you most beneficial. I understood by the Govr, who sailed the 12th inst. that there was I think £1000 worth of Indian Goods for presents left with Mr Gist who had directions from Col. Atkins for the proper disposal of them. I hope you will do all in your power for having it conducted in the best manner. I take the opportunity of Mr Binn Clark of Loudon to give you this intelligence of their coming. Sir, Yr most obedt Servt

John Blair, Prest

